Citation Nr: 0528753	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  04-19 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a bilateral leg 
condition.  


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from September 1950 to 
March 1951.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO) which determined that new and material evidence had not 
been submitted to reopen the veteran's claim for service 
connection for a bilateral leg disability.  The rating 
decision was rendered by the Cleveland RO while the veteran's 
claims file was on temporary transfer from the Baltimore, 
Maryland RO.  During the pendency of the appeal, the claims 
file was returned to the Baltimore RO, which has certified 
the case for appellate review.  

The veteran was initially denied service connection for a 
bilateral leg condition in August 1953.  That denial was not 
appealed and became final.  The RO thereafter denied the 
veteran's applications to reopen in April 1979 and June 2000.  

The Board has reclassified the veteran's claim from an 
application to reopen on the basis of new and material 
evidence to a claim of entitlement to service connection for 
a bilateral leg condition.  This reclassification is due to a 
change in law, which created a new factual basis for the 
grant of service connection.  Pelegrini v. Principi, 18 Vet. 
App. 112, 125-6 (2004).

When the 1953 RO decision denying service connection was 
rendered, 38 C.F.R. § 3.63 (1949) (VA Regulation 1063) 
addressed the presumption of sound condition.  The regulation 
stated that a veteran would be presumed sound (free of the 
claimed injury or disease) upon entry into service unless 
there was clear and unmistakable evidence that the injury or 
disease existed prior to service and was not aggravated by 
service.  While the regulation seems to require a two-prong 
test for rebutting the presumption of soundness, paragraph 
(d) stated that "evidence which makes it obvious or manifest 
that the injury or disease existed prior to acceptance and 
enrollment for service will satisfy the requirements of the 
statute."  38 C.F.R. § 3.63(d) (1949).  This paragraph, in 
effect, eliminated the second prong of the test.  

The 1949 regulation further stated that VA's burden of 
proving that the veteran's condition was not aggravated in 
service would only be triggered after the veteran brought 
evidence that the condition had increased in severity in 
service.  38 C.F.R. § 3.63(i) (1949).

In 1961, VA removed 38 C.F.R. § 3.63 and promulgated 
38 C.F.R. §§ 3.304 and 3.306 to govern the presumptions of 
sound condition and aggravation respectively.  The 1961 
version of 38 C.F.R. § 3.304 eliminated the language "and 
was not aggravated by such service" that had been included 
in the 38 C.F.R. § 3.63, allowing VA to rebut the presumption 
of soundness by proving by clear and unmistakable evidence 
that the veteran's condition pre-existed service.

The regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness may be rebutted by clear and 
unmistakable evidence that a disease or injury existed prior 
to service.  38 C.F.R. § 3.304(b) (2005).  This is in 
contrast with 38 U.S.C.A. § 1111, which states that the 
presumption of soundness is rebutted only when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002) (emphasis added).

In a precedent opinion, the VA General Counsel concluded that 
38 C.F.R. § 3.304(b), conflicted with 38 U.S.C.A. § 1111, and 
that the regulation was therefore invalid.  VAOPGCPREC 3-2003 
(2003).  The Federal Circuit adopted the General Counsel's 
position.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

Thus, under current law, the presumption of soundness in the 
veteran's case is rebutted only if there is clear and 
unmistakable evidence that the osteomas existed prior to 
service and that any pre-existing osteomas were not 
aggravated by service.  Based on the VA General Counsel 
opinion and Wagner, the Board finds that a new basis of 
entitlement for service connection has arisen.  The Board 
must conduct a de novo review of the veteran's service 
connection claim.  Pelegrini v. Principi.  


FINDINGS OF FACT

1. A bilateral leg condition was not noted on the veteran's 
pre-induction examination for entry into service.  

2.  There is clear and unmistakable evidence that the 
bilateral leg condition existed prior to service. 

3.  There is not clear and unmistakable evidence that the 
bilateral leg condition was not aggravated in active service.  


CONCLUSION OF LAW

 The criteria for entitlement to service connection for a 
bilateral leg condition, on the basis of aggravation, are 
met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  


II.  Factual Background

The veteran's pre-induction examination in August 1950 does 
not make any mention of osteomas, the veteran's claimed leg 
condition.  This examination reveals only a scar on the right 
lower quadrant of the leg and a healed fracture on the left 
tibia, non-disabling.  

The service medical records reveal that the veteran was 
treated in December 1950 for pain in the legs on walking and 
standing.  The veteran reported that he had observed an 
abnormal swelling on his left knee at around eight years of 
age.  Since that time, he stated he had observed other bony 
lumps on his ankles and knees.  The veteran complained that 
such a lump on his right ankle was interfering with lacing of 
combat boots.  

The physician took an X-ray during the December 1950 
treatment, which revealed multiple large exostoses (osteomas) 
of the proximal and distal ends of both tibias, and distal 
ends of both femurs.  The physician noted that this condition 
is also referred to as Ollier's disease.  Based on this 
diagnosis, the Board of Medical Officers found the veteran 
not physically qualified for retention, and he was honorably 
discharged in March 1951.  

In October 1951 the veteran had surgery at the VA Hospital in 
Perry Point, Maryland to remove an osteoma from the lower 
right tibia.  He underwent a second operation at the VA 
Hospital in Dearborn, Michigan.  He reported that he had 
first noticed the osteomas 15 years earlier, and they had 
continued to grow since that time.  They had never been 
painless, inasmuch as they had caused pain when he wore tight 
shoes.  

The veteran was hospitalized from late April to early May 
1953 for removal of an osteoma from the distal end of the 
left femur.  

The veteran was afforded a VA examination in December 1980.  
The veteran reported that he had his right ankle fused in 
1955 as a result of the 1951 operation, although record of 
that fusion has not been associated with the claims file.  
The veteran also reported that he had been told his osteomas 
were hereditary and that his brother had the same condition.  
The examiner found a large bony growth on the medial upper 
left tibia and a small similar growth on the medial aspect of 
the right upper tibia.  

On VA outpatient treatment, primarily for conditions not 
currently at issue, in August 1999, the veteran was found to 
have swelling proximal to the site of a right ankle fusion.  
There were palpable spurs along the medial part of both 
tibias distal to the knees.

In his most recent claim regarding service connection for 
osteomas, received by the RO in October 2002, the veteran 
stated that he had not received treatment in the previous ten 
years.  However, in a statement in support of his claim, 
received by the RO in June 2003, the veteran recounted his 
prior surgeries.  He claimed that his military duties, 
including drills, rifle training, and physical training, 
aggravated his condition to the point where surgery was 
required.  The veteran also stated that he still had growths 
present in his legs.  


III.  Legal Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Except as 
otherwise noted, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a claim, VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107.

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  

A congenital or developmental defect is not a disability for 
which service connection may be granted.  38 C.F.R. § 
3.303(c).  The VA General Counsel, in a precedent opinion 
binding on VA under 38 C.F.R. §§ 2.6(e)(9), 14.507, and 19.5, 
reasoned that the term "disease" in 38 U.S.C.A. §§ 1110 and 
1131 and the term "defect" in 38 C.F.R. § 3.303(c) are 
mutually exclusive, and concluded that service connection may 
be granted for diseases, but not defects, of a congenital, 
developmental, or familial origin.  VAOPGCPREC 82- 90, 55 
Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 
01-85 (1985)).

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted at entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111.

Since a leg disability was not reported on the pre-induction 
examination when the veteran was accepted into service, the 
presumption of soundness applies.  The veteran has 
consistently reported the presence of osteomas on his legs 
since childhood.  The veteran is competent to report the 
history of his condition.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  In addition, medical professionals 
treating the veteran indicate in their treatment reports 
acceptance of the fact that the veteran had osteomas since 
childhood.  Since all of the evidence supports a finding that 
the disability pre-existed service, the Board concludes that 
there is clear and unmistakable evidence that the veteran's 
leg condition pre-existed service.

However, the evidence is not clear and unmistakable on the 
question of in-service aggravation.  The fact that the 
veteran's osteomas were not noted at his entry into service, 
but that he was treated for pain resulting from the condition 
three months after entry into service, weighs against a 
finding that there was no aggravation.  Although he reported 
pain prior to service, the pain did not require treatment 
until service.

Further, the fact that the first record of the veteran 
requiring surgery to remove any osteomas was shortly after 
discharge from service also weighs against a finding of no 
aggravation.  Since the evidence is not clear and 
unmistakable on the question of aggravation, the presumption 
of soundness is not rebutted.

Since the presumption of soundness is not rebutted, the claim 
is treated as a simple claim for service connection.  Wagner 
v. Principi, at 1096.  While there are no medical records 
showing current treatment for osteomas, the veteran reported 
in his June 2003 statement in support of his claim that he 
still had bony growths on his legs.  The Board finds this 
report of continued presence adequate to satisfy the first 
element of the service connection claim.  

Secondly, because lack of aggravation has not been proven by 
clear and unmistakable evidence, as discussed above, the 
second element of the service connection claim is satisfied.  
Because the veteran was sound, under the presumption, upon 
entry into service, and he began experiencing pain caused by 
osteomas in service, requiring surgery shortly after 
separation, the Board finds adequate proof of in-service 
aggravation.  

The continued symptomatology as reported by the veteran, and 
the findings on the December 1980 VA examination and August 
1999 outpatient treatment show a current disability and link 
that disability to the disability identified in service.

Even if there were evidence of the osteomas being congenital, 
they would more likely be classified as a disease rather than 
a defect since the in-service diagnosis given in December 
1950 was multiple exostoses or Ollier's disease.  
Classification of the veteran's condition as a disease would 
make service connection available on a theory of in-service 
aggravation, as applied in this case.  

Resolving all doubt in favor of the veteran, as required by 
38 U.S.C.A. § 5107, because the presumption of soundness has 
not been rebutted, and there is continued symptomatology of 
multiple osteomas, the Board finds that the criteria for a 
grant of service connection have been met.  



ORDER

Entitlement to service connection for a bilateral leg 
condition is granted.  



	                        
____________________________________________
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


